Citation Nr: 1316971	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-34 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for bilateral knee injury.

3.  Entitlement to service connection for right leg injury.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to January 1972 and from December 1973 to February 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran had requested a Board hearing in September 2009, but in November 2009, he withdrew that request.

The issues of service connection for back, right leg, bilateral knee, and posttraumatic stress disorder (PTSD) disabilities were remanded to the RO in July 2011.  The RO granted service connection for PTSD in November 2012, and so that issue is no longer on appeal.  

The issues of service connection for back, right leg, and bilateral knee disabilities are again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

As noted in the July 2011 remand, the Veteran indicated in January 2008 that exercises he performed in service made it feel like his back and legs were broken.  The evidence shows that he now has back, bilateral knee, and right leg disabilities, and there has been recent treatment for them.  Although back, bilateral knee, and right leg disabilities have been attributed to post-service problems in private and VA medical records, VA examinations were ordered in the Board's July 2011 remand pursuant to 38 C.F.R. § 3.159, as there is medical evidence of current disability, there is competent lay evidence of in-service symptomatology, and there is an indication that the current back, knee, and leg disabilities may be related to these events in service.  

The RO attempted to examine the Veteran for these disabilities following the Board's July 2011 remand.  However, the Veteran did not report for the examination, apparently because he had moved from the address to which the examination notice was sent before the notice was sent to it.  According to a November 30, 2012 VA medical record which is contained in his claims folder, however, the Veteran is now residing at a boarding home which is named in that medical record and whose address can be found on the internet.  He was accompanied to his VA medical appointment on that date by his caretaker, whose name and cell phone number are contained in the November 2012 VA medical record mentioned above.  Accordingly, the RO should reschedule him for the examination by notifying him of it at his current address.  Once his current address is confirmed, it should be updated in VACOLS.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for an appropriate VA examination to address the nature and etiology of all current back, bilateral knee, and right leg pathology present.  The Veteran should be notified of the examination at his current address, which is the boarding home which is named in his November 30, 2012 Bay Pines, Florida treatment record which is contained in the claims folder and whose address can be found on the internet.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any current back, bilateral knee, or right leg disorder was first manifested during active service or is otherwise related to service.  The examiner should provide a rationale for the opinion.

2.  Thereafter, the RO should review the expanded record and determine if the benefits sought can be granted.  The Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


